Citation Nr: 9913446	
Decision Date: 05/17/99    Archive Date: 05/26/99

DOCKET NO.  94-44 088	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bipolar disorder.

2.  Entitlement to service connection for residuals of 
concussion.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for hearing loss, left 
ear.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from October 1986 to 
February 1989.  He has been represented throughout his appeal 
by The American Legion.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of March 
1994, by a RO, which denied the veteran's claims of 
entitlement to service connection for depression, residuals 
of a concussion, headaches, and hearing loss of the left ear.  
The notice of disagreement with this determination was 
received in August 1994.  The statement of the case was 
issued in October 1994.  The substantive appeal was received 
in October 1994.  The veteran was scheduled to appear at a 
hearing before a hearing officer in January 1995; however, 
the record indicates that he failed to appear for the 
scheduled hearing.  

In March 1997, the Board remanded the case to the RO for 
further development.  Additional VA medical records were 
received in May 1997.  Veteran's personnel record was 
received in July 1997.  A supplemental statement of the case 
was issued in September 1998.  The appeal was received at the 
Board in March 1999.  

Additionally, the Board notes that at the time of its March 
1997 remand the veteran also had claims of entitlement to 
service connection for residuals of a broken right thumb and 
tinnitus pending.  Because these claims were granted in an 
August 1998 RO decision, the veteran's claims have been 
satisfied and appellate consideration is no longer 
appropriate.  

By a rating decision in January 1996, the RO denied 
entitlement to service connection for brain and spinal 
conditions, and a notice of disagreement was received in 
April 1996.  Pursuant to the Board remand of March 1997, a 
statement of the case, addressing those issues, was issued in 
September 1998.  However, a timely substantive appeal was not 
received to complete an appeal as to those issues; 
accordingly, they are not in appellate status and before the 
Board at this time.  38 U.S.C.A. § 7105(a) (West 1991); 38 
C.F.R. § 20.200 (1998).  

REMAND

The veteran contends that service connection for a bipolar 
disorder, residuals of a concussion, headaches, and hearing 
loss of the left ear.  After a review of the evidentiary 
record, the Board regrettably finds that additional 
development still needs to be undertaken.  

Upon review of the record, the Board observes that a VA 
hospital summary dated in April 1993 indicates that the 
veteran was receiving disability benefits from the Social 
Security Administration (SSA).  However, a review of the 
veteran's claims file indicates that the evidence used in the 
SSA determination has yet to be associated with the veteran's 
VA record.  Furthermore, there is no indication the RO has 
requested such information from the SSA.  The Board believes 
that in order to have a complete record the veteran's records 
should be obtained from SSA.  

In light of the foregoing, the Board finds that further 
development is required prior to appellate disposition of the 
veteran's claims.  Accordingly, the case must again be 
REMANDED to the RO for the following actions:

1.  The RO should contact the Social 
Security Administration (SSA) and request 
copies of all records pertaining to the 
veteran's claim for Social Security 
disability benefits as well as the 
medical records upon which the decision 
to award the veteran disability benefits 
was based.  All records obtained should 
be associated with the veteran's claims 
file.  

2.  The RO should obtain any VA treatment 
records of the veteran, which are not 
currently in the claims file, and 
associate them with the claims files.

3.  The RO should again review the claims 
for entitlement to service connection for 
a bipolar disorder, residuals of a 
concussion, headaches, and hearing loss 
of the left ear, giving consideration to 
all of the evidence of record.  
Thereafter, if any of these claims remain 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
1991), which includes a summary of 
additional evidence submitted and all 
applicable laws and regulations.  This 
document should include detailed reasons 
and bases for the decisions reached.  
They should then be afforded the 
applicable time period in which to 
respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran unless he receives further notice.  

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and to accord the veteran due process of law.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 



remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.





		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




